Exhibit 10.10

MEDPRO SAFETY PRODUCTS, INC.
2008 STOCK AND INCENTIVE COMPENSATION PLAN

NONQUALIFIED STOCK OPTION
AWARD AGREEMENT
(Exercise Time Specified)

     This is a NONQUALIFIED STOCK OPTION AWARD AGREEMENT (the “Agreement”) dated
as of August 18, 2008 (“Grant Date”), by and between MedPro Safety Products,
Inc., a Nevada corporation (the “Company”), and _______________ (the
“Optionee”).

Recitals

     A. Subject to shareholder approval, the Board of Directors of the Company
(the “Board”) adopted the 2008 MedPro Safety Products, Inc. Stock and Incentive
Compensation Plan (the “Plan”).

     B. The Committee has determined that it is in the best interests of the
Company and appropriate to the stated purposes of the Plan that the Company
grant to the Optionee an option to purchase shares of the Company’s common stock
(“Shares”) pursuant and subject to the terms, definitions, and conditions of the
Plan.

     C. Any capitalized terms used but not defined herein shall have the
respective meanings given them in the Plan, a copy of which is attached hereto
and incorporated by reference herein in its entirety.

     NOW, THEREFORE, the Company and the Optionee do hereby agree as follows:

SECTION 1 — GRANT OF OPTION

     Subject to the terms and conditions of this Agreement, the Company hereby
grants to the Optionee an option (the “Option”) to purchase all or any part of
___________ Shares. The Option is subject to the terms set forth herein and in
all respects to the terms and provisions of the Plan applicable to Nonqualified
Stock Options. This Option is not intended to be an incentive stock option as
described in Code Section 422.

SECTION 2 — OPTION PRICE

     The option price hereunder is $1.81 per Share, which price the Company
believes is currently below the fair market value per Share. Accordingly, the
Option may constitute “deferred compensation” pursuant and subject to Code
Section 409A.

--------------------------------------------------------------------------------

SECTION 3 — DURATION OF OPTION

     Subject to acceleration upon a Change of Control, as defined in Section 2.5
of the Plan, and subject to such shorter period as provided herein, including
Section 8 of this Agreement (related to Termination of Service), the Option
shall be exercised with respect to Shares vested at that time as set forth on
the attached Schedule A upon the events set forth in Section 4, provided the
Optionee is employed by the Company on the date such event occurs.

SECTION 4 — EXERCISE OF OPTION

     Subject to the restrictions set forth in Section 8, the Optionee shall
exercise the Option or it shall lapse if not so exercised, as described and in
compliance with the following terms set forth herein:

     (a) Time of Exercise. The Option must be automatically exercised by the
Optionee, to the extent vested pursuant to Schedule A, 30 days after the first
of the following events to occur:

> (i) Termination of Service;
> 
> (ii) Change of Control; or
> 
> (iii) January 1, 2013.

     (b) Method of Exercise. The Optionee shall exercise portions or all of the
vested Option by written notice, which shall:

> (i) state the election to exercise the Option, the number of Shares in respect
> of which it is being exercised, and the Optionee's address and Social Security
> Number;
> 
> (ii) contain such representations and agreements, if any, as the Board may
> require concerning the holder's investment intent regarding such Shares;
> 
> (iii) acknowledge and accept the restrictions on transfer of the Option Stock
> as required by Section 9 of the Plan;
> 
> (iv) be signed by the Optionee; and
> 
> (v) be in writing and delivered in person or by certified mail to the Chairman
> of the Board.

     (c) Payment Upon Exercise of Option. Payment of the full Option Price for
Shares upon which the Option is exercised plus any income and employment tax
withholding (if applicable) shall accompany the written notice of exercise
described above. Such payment may be in cash, in shares of Stock owned by the
Optionee, through a direction to the Company to

2

--------------------------------------------------------------------------------

retain Shares that would otherwise be issued on exercise with a fair market
value equal to the Option Price or a combination thereof, as set forth in
Section 6.8 of the Plan. The Company shall cause to be issued and delivered to
the Optionee the certificate(s) representing such Shares as soon as practicable
following the receipt of notice and payment described above.

SECTION 5 — NONTRANSFERABILITY OF OPTION

     The Option shall not be transferable or assignable by the Optionee except
as set forth in Section 14.14 of the Plan. The Option shall be exercisable,
during the Optionee's lifetime, only by the Optionee. The Option shall not be
pledged or hypothecated in any way, and shall not be subject to execution,
attachment or similar process. Except as set forth in Section 14.14 of the Plan,
any attempted transfer, assignment, pledge, hypothecation or other disposition
of the Option contrary to the provisions hereof, and the levy of any process
upon the Option, shall be null, void and without effect. Such Option may be
transferable by will or the laws of descent and distribution upon the death of
the Optionee.

SECTION 6 — EFFECT OF AMENDMENT, SUSPENSION
OR TERMINATION OF EXISTING OPTIONS

     No amendment, suspension or termination of the Plan shall, without the
Optionee's written consent, alter or impair the Option granted under the terms
of this Agreement. Notwithstanding the preceding to the contrary, the Optionee
agrees that the Company may, in its sole and absolute discretion, without the
prior consent of the Optionee, modify or amend the terms of the Option in any
manner it deems necessary to comply with Code Section 409A, including provisions
related to the exercise of the Option; provided, however, the Optionee
acknowledges that the Company has no affirmative obligation to exercise such
discretion or to otherwise ensure that the Option complies with Code Section
409A or is subject to any particular tax treatment.

SECTION 7 — RESTRICTIONS ON ISSUING SHARES

     Shares shall not be issued pursuant to the exercise of the Option, unless
the issuance and transferability of the Shares shall comply with all relevant
provisions of law, including, but not limited to, the (i) limitations, if any,
imposed by applicable state law; (ii) restrictions, if any, imposed by the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder by the United
States Securities and Exchange Commission; and (iii) requirements of any stock
exchange upon which the Stock may then be listed. The Board may, in its
discretion, determine if such restrictions or such issuance of Shares so
complies with all relevant provisions of law. Any certificate issued upon
exercise of an Option shall bear any legend that the Committee deems appropriate
to reflect any restrictions on transfer.

3

--------------------------------------------------------------------------------

     SECTION 8 — EXERCISE AFTER TERMINATION OF SERVICE

     After an Optionee's Termination of Service, an Option may be exercised only
with respect to the number of Shares which the Optionee could have acquired by
an exercise of the Option immediately before the Termination of Service. Any
Option exercised under this Section may be exercised by the legal representative
of the estate of the Optionee or by the person or persons who acquire the right
to exercise such Option by bequest or inheritance. If the Committee determines
in the particular case that there was Cause for Termination of Service, the
right to exercise the Option shall immediately terminate upon Termination of
Service.

     For purposes of this Agreement, "Cause" shall mean the Optionee's (i)
willful failure to substantially perform Optionee’s assigned duties, (ii)
repeated gross negligence in performing such Optionee’s duties, (iii) illegal
conduct in performing such Optionee’s duties, (iv) willful actions contrary to
the Company’s interest, (v) repeated refusal to comply with the reasonable and
lawful instructions of management of the Company or a subsidiary, or (vi) breach
of any covenant, provision, term or undertaking set forth in this Agreement or
in any separate employment agreement between Optionee and the Company.

SECTION 9 — COVENANTS

     9.1 Covenants of Nondisclosure.

          (a) Employment Relationship and Acknowledgments. Optionee acknowledges
that:

               (i) Optionee's employment by the Company creates a relationship
of confidence and trust between Optionee and the Company and as a result
Optionee has fiduciary obligations and duties to the Company such as a fiduciary
duty of loyalty;

               (ii) the Company has a proprietary interest in documents and
information applicable to its business or to the business of its clients and
customers which may be made known to Optionee during the period of Optionee's
employment;

               (iii) "Confidential Information" means information, not generally
known in the industry in which the Company is or may be engaged, disclosed to
Optionee, or known by Optionee, as a consequence of or through his employment by
the Company or its predecessors and successors, about the Company's costs,
pricing, marketing, ideas, problems, developments, research records, technical
data, processes, products, plans for products or service improvement and
development, business and strategic plans, financial information, forecasts,
customer records and any other information which derives independent economic
value, actual or potential, and all other information of a trade secret or
confidential nature; and

               (iv) "Confidential Material" means any writing of any kind,
obtained by Optionee as a consequence of or through his employment by the
Company or its predecessors, containing any Confidential Information and shall
include, without limiting the generality of the foregoing, customer lists, price
lists, financial data, operating instructions, forms and manuals,

4

--------------------------------------------------------------------------------

procedural instructions, information stored in computers or on computer disks or
computer printouts, computer programs, any physical property of the Company or
any of its sources with which insurance is placed, policyholders, expiration or
renewal dates, inspection or credit reports and data on insurance risks being
written, catalogs, records, drawings, blueprints, notes, notebooks, and all
other materials of a trade secret or confidential nature.

          (b) Confidentiality Agreement.

               (i) Restricted Disclosure and Use. Notwithstanding any other
provision of this Agreement, unless Optionee shall first secure the Company's
written consent signed by an officer of the Company, and except for authorized
use in performance of Optionee's duties on behalf of and for the benefit of the
Company, Optionee shall not disclose to any others, or use, at any time, in any
way, or anywhere, either during or subsequent to employment with the Company,
any trade secret or other Confidential Information (of either technical or
non-technical nature) of the Company.

               (ii) Return of Materials Upon Termination. Upon the end of
Optionee's employment, Optionee shall deliver to the Company within three
business days all Confidential Material relating in any way to the Company's
business and which are in the possession of or under the control of Optionee,
whether made, written or obtained by Optionee or others. Optionee shall retain
no copies of such materials, either for Optionee's own use or otherwise.
Optionee shall also deliver to the Company within three business days of the end
of Optionee's employment all other Company property in Optionee's possession or
control.

          (c) Binding Nature. Optionee hereby expressly agrees that the
covenants in this Section 9.1 shall be binding upon Optionee's heirs, successors
and legal representatives.

          (d) Non-Disclosure of Information to Subsequent Companies. If,
following termination or cessation of Optionee's employment, Optionee accepts
other employment or enters into a business relationship with any person,
partnership, corporation or other entity doing business of the kind then being
performed by the Company, Optionee shall obtain from said second employer and
shall provide to the Company a written acknowledgment by the successor employer
of its notification of the terms of Section 9.1 of this Agreement. The
provisions of this Section 9.1 shall survive any termination of this Agreement.

     9.2 Restrictive Covenants.

          (a) Nonsolicitation of Employees, Etc. Optionee hereby covenants and
agrees that during the term of Optionee’s employment with Company and throughout
the Restricted Period, Optionee will not, directly or indirectly, solicit,
divert, induce, encourage or attempt to solicit, divert, induce or encourage any
person who was an employee, agent, consultant, independent contractor, vendor,
supplier or service provider of Company or its affiliates at the time of
Optionee’s termination of employment or within six (6) months prior to such
termination of employment, to leave or reduce his or her employment,
relationship or other arrangement with Company or any of its affiliates.
Further, during the Restricted Period, Optionee shall not directly or
indirectly, on behalf of himself or another person or entity, hire, engage the
services of, or attempt to hire or engage the services of, any person or entity
who was

5

--------------------------------------------------------------------------------

an employee, agent, consultant, independent contractor, vendor, supplier or
service provider of Company or its affiliates at the time of Optionee’s
termination of employment or within six (6) month prior to such termination.

          (b) Nonsolicitation of Customers. Optionee hereby covenants and agrees
that during the term of Optionee’s employment with Company and throughout the
Restricted Period, Optionee will not, directly or indirectly, solicit, divert,
induce, encourage or attempt to solicit, divert, induce or encourage any
customer of Company or its affiliates at the time of Optionee’s termination of
employment or within six (6) months prior to such termination of employment, to
terminate or reduce the customer’s relationship with Company or any of its
affiliates. Further, during the Restricted Period, Optionee shall not directly
or indirectly, on behalf of himself or another person or entity, hire, provide
products or services to any person or entity or engage the services of, or
attempt to hire or engage the services of, any person or entity who was a
customer of Company or its affiliates at the time of Optionee’s termination of
employment or within six (6) month prior to such termination.

          (c) Noncompetition. Optionee hereby covenants and agrees that during
the term of Optionee’s employment with Company and throughout the Restricted
Period, Optionee will not, either directly or indirectly, in any capacity
(including, but not limited to, in the capacity as an employer, employee, sole
proprietor, principal, partner, member, officer, director, stockholder,
consultant, agent, independent contractor or service provider (other than a
minority shareholder or other equity interest holder of not more than 1% of a
company whose equity interests are publicly traded on a nationally recognized
stock exchange or over-the-counter)), on Optionee’s own behalf or in the service
or on behalf of others, engage in, have any equity or profit interest in,
advise, manage, or render or perform services to any business entity or
individual engaged in business which is in competition with Company or its
affiliates or provides products similar to those provided by Company or its
affiliates within any country wherein Company or any of its affiliates has
customers, an office, an operation, sells or markets their products or services.

          (d) Restricted Period. For purposes of this Agreement, the “Restricted
Period” shall mean the period ending two (2) years after Optionee terminates
employment with Company or any of its affiliates. The running of the Restricted
Period shall be tolled for any period during which Optionee is in violation of
the restrictions set forth herein.

          (e) Enforcement. Optionee acknowledges that the duties, obligations
and restrictions imposed upon him in this Agreement are special, unique and of
an extraordinary character, and that in the event of Optionee’s breach or
threatened breach of any portion of this Agreement, the damage to Company and
its affiliates would be irreparable or could not be adequately measured in money
damages. Optionee represents and further acknowledges that any breach or
threatened breach of his duties, obligations and restrictions under this
Agreement will cause Company and its affiliates immediate and irreparable
injury, loss and damage before legal notice can be had upon Optionee, or his
attorney, or before a judicial hearing can be held. Therefore, Optionee agrees
that Company may protect its interest by seeking and obtaining specific
performance or a court injunction (both temporary and permanent), in addition to
any provable money damages, costs and reasonable attorneys fees, along with any
other remedies they may have at law and equity, for any breach or threatened
breach of the Agreement. Optionee also agrees that it is important for any
prospective person or business entity entering

6

--------------------------------------------------------------------------------

into an arrangement with Optionee which might be impacted by the restrictive
covenants set forth herein to be made aware of this Agreement. Accordingly,
Optionee further agrees to provide a copy of this Agreement to any person or
business entity with whom Optionee considers entering into any arrangement of
any nature which would be impacted by this Agreement. Should Optionee fail to
provide this information, Optionee further agrees that Company may forward a
copy of this Agreement to any person or business entity entering into an
arrangement of any nature with Optionee which it believes would be impacted by
this Agreement and Optionee releases Company and its affiliates from any and all
claimed liability or damage by virtue of such disclosure. The provisions of this
Section 9.2 shall survive the termination of this Agreement for any reason,
including but not limited to, the expiration of its term.

     9.3 Inventions, Discoveries, etc. The Optionee acknowledges that right,
title and interest in and to all inventions, discoveries, design ideas, computer
programs, formulas, drawings, models, processes, methods, techniques, devices
and data and any and all patents, copyrights, and improvements to any of the
foregoing developed by the Optionee during his employment with the Company and
relating to the Company's business, are the property of the Company and are
Confidential Information of the Company and will be kept in confidence. Further,
the Optionee shall assign to the Company all of the Optionee's right, title and
interest in and to all such inventions and discoveries and other Confidential
Information from and after the time of creation. The Optionee agrees to disclose
promptly to the Company all such inventions, discoveries and other Confidential
Information and to comply with the Company's reasonable instructions and sign
documents for the purpose of vesting, confirming or securing the Company's title
thereto, and the Optionee agrees to do anything else reasonably necessary to
enable the Company to secure a patent, to register a copyright or to otherwise
protect the Company's interest in such inventions, discoveries and other
Confidential Information.

SECTION 10 — ACKNOWLEDGEMENTS

     The Optionee acknowledges receipt contemporaneously herewith of a copy of
the Plan, and the Optionee represents that Optionee is familiar with the terms
and provisions thereof and hereby accepts the Option subject to all the terms
and provisions thereof. Any capitalized term used herein and not otherwise
defined shall have the meaning given in the Plan. The Optionee acknowledges that
nothing contained in the Plan or this Agreement shall (a) confer upon the
Optionee any additional rights to continued employment by the Company or any
corporation related to the Company; or (b) interfere in any way with the right
of the Company to terminate the Optionee's employment or change the Optionee's
compensation at any time.

SECTION 11 — TERM OF AGREEMENT

     This Agreement shall terminate upon the earlier of (i) complete exercise or
termination of the Option; (ii) mutual agreement of the parties; or (iii)
expiration of the Option Period.

7

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
as of the date set forth in the preamble hereto, but actually on the dates set
forth below.

  MedPro Safety Products, Inc.     _____________________________________ By
_________________________________                    Optionee: Title:
President/COO     Date: ________________________________ Date:
_______________________________


8

--------------------------------------------------------------------------------